DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I, claims 2-5 and 16-19 in the reply filed on 6-20-2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 15-16 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kovacs 20200077358 in view of Michaels 20180241464.

As to claim 1, Kovacs discloses a method for supporting satellite wireless access by a user equipment (UE) performed by the UE (see par. 0003; fig. 1-4), comprising: 
receiving broadcast data from a first satellite, the broadcast data containing information for cells or tracking areas [TAs] or both in wireless coverage of the first satellite [and associated with one or more public land mobile networks (PLMNs)] (see par. 0006, 0046, 0059), wherein the cells or the tracking areas or both are defined as fixed geographic areas (see par. 0046, 0059, 0061); 
obtaining a position of the UE (see par. 0030); 
determining a serving cell or tracking area in which the UE is located based on the position of the UE and the information for the cells or the tracking areas or both (see par. 0011, 0030, 0059); 
obtaining a serving satellite Radio Access Network (RAN) node (SRN) accessible from the first satellite; and performing a registration with a serving core network in a serving PLMN [associated with the serving cell or tracking area in which the UE is located via the first satellite and the serving SRN] (see par. 0030-0031, 0047, 0049, 0062; fig. 1).
Kovacs fails to discloses that the cells or tracking areas are virtual; however, the logical cells of par. 0038 seems to be equivalent to a virtual cell. In an analogous art, Michaels discloses virtual cells (see par. 0020). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use virtual cell to logically manage and administrate the communication resources; thereby, maximizing the communication resources.
As to claim 2, Kovac discloses the method of claim 1, wherein the information for the cells or the tracking areas or both comprises at least one of: locations of grid points in an array of grid points; cell identifiers [associated with the grid points]; tracking area identifiers [associated with one or more of the virtual tracking areas, the virtual cell identifiers or the grid points]; or PLMN identifiers [associated with one or more of the grid points, the virtual cell identifiers or the tracking area identifiers] (see par. 0012-0013, 0046). Kovacs fails to discloses that the cells or tracking areas are virtual; however, the logical cells of par. 0038 seems to be equivalent to a virtual cell. In an analogous art, Michaels discloses virtual cells (see par. 0020). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use virtual cell to logically manage and administrate the communication resources; thereby, maximizing the communication resources.
Regarding claims 15-16, they are the corresponding user equipment claims of method claims 1-2. Therefore, claims 15-16 are rejected for the same reasons as shown above.
Regarding claims 29-30, they are the corresponding means plus function and non-transitory storage medium of method claim 1. Therefore, claims 15-16 are rejected for the same reasons as shown above.

Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovacs in view of Michaels as applied to claims 1 and 15 above, and further in view of D’Alberto 20170353827.

As to claims 3 and 17, Kovacs discloses wherein determining the serving cell or tracking area in which the UE is located comprises determining the position of the UE, wherein the serving cell or racking area in which the UE is located is a cell or tracking area [associated with a grid point that is closest to the position of the UE] (see par. 0030). Kovacs fails to discloses that the cells or tracking areas are virtual; however, the logical cells of par. 0038 seems to be equivalent to a virtual cell. In an analogous art, Michaels discloses virtual cells (see par. 0020). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use virtual cell to logically manage and administrate the communication resources; thereby, maximizing the communication resources. The previous references fail to disclose determining a grid point that is closest to the position of the UE. In another analogous art, D’Alberto discloses determining a grid point that is closest to the position of the UE (see par. 0074; fig. 1-4). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of determining the best serving area.

Allowable Subject Matter
Claims 4-5 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matte:  wherein the at least one processor is configured to determine the serving virtual cell or the virtual tracking area in which the UE is located by being further configured to: determine a country in which the UE is located; and determine a grid point that is in the country in which the UE is located and that is closest to the position of the UE, wherein the serving virtual cell or the virtual tracking area in which the UE is located is a virtual cell or virtual tracking area associated with a grid point that is closest to the position of the UE and that is in the country in which the UE is located.; or wherein the array of grid points comprises additional grid points assigned to virtual cells on each side of an international border so that a closest grid point to any location is in a same country as that location; have not been found nor have been fairly suggested in the prior art search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647